                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

PETER ORTIZ,

      Plaintiff,

v.                                               CASE NO. 8:19-cv-168-T-02SPF

WASTE MANAGEMENT INC. OF FLORIDA,
and CARLOS GARCIA,

      Defendants.
                                         /

                                    ORDER

      Counts III through VIII are dismissed without prejudice to Plaintiff

reasserting whatever of those claims he might in state court.

      Both Plaintiff and Defendant Waste Management Inc. of Florida are Florida

citizens. Waste Management Inc. of Florida is a Florida for profit corporation,

organized and incorporated under Florida law. See sunbiz.org. This Florida

corporation appears to also be a Texas citizen, where its “nerve center” of

operations lies.

      Plaintiff is a Florida resident. There is no complete diversity of citizenship

capable of supporting the state law claims, Counts III through VIII. Dismissal of

the purely state law claims is “strongly encouraged” where the federal claims are

dismissed prior to trial. E.g., Farquharson v. Citibank, N.A., 664 F.App’x 793,
798 (11th Cir. 2016) (citing Baggett v. First Nat’l Bank of Gainesville, 117 F.3d

1342, 1353 (11th Cir. 1997)). The Court declines to exercise supplemental

jurisdiction.

        The Clerk is directed to terminate any pending deadlines and to close this

case.

        DONE AND ORDERED at Tampa, Florida, on May 15, 2019.



                                          s/William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                          -2-
